As has been many times declared, the statutes directed against the various kinds of adultery and fornication are against a state or condition of cohabitation, the parties intending to continue so long as they choose, as distinguished from a single act of illicit sexual intercourse. Brown v. State, 108 Ala. 18, 18 So. 811; Hall v. State, 53 Ala. 463.
We have read and re-read the evidence as shown by the bill of exceptions, and, while we do not deem it necessary to set it out in its vulgar detail, we are clearly of the opinion that the evidence offered is not sufficient to establish the corpus delicti. Admitting that one act was proven and corroborated, there is an entire absence of any evidence tending to prove the crime charged.
For the rulings of the trial court in conflict with the foregoing, the judgment is reversed and the cause is remanded.
Reversed and remanded.